DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II, claims 8-12, 14 and 15, in the reply filed on July 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2021.
Claims 8-12, 14 and 15 are currently being examined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (Novel thin-film nanocomposite membranes filled with multi-functional Ti3C2Tx nanosheets for task-specific solvent transport).  
Regarding claims 8 and 12, Hao (Sections 1, 2.1 and 2.2) teaches an aminopropyl triethoxysilane modified MXene. The modified MXene is added to either polyethyleneimine or polydimethylsiloxane binders and coated onto a polyacrylonitrile substrate to form a film (Abstract, last paragraph of Section 1, Section 2.3).
Regarding claim 10, the grafting groups are present at a weight percentage in the claimed range (Page 142, first column).

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai et al. (CN 106270840 A). The machine translation of this document provided by Applicant as part of the August 2, 2019 IDS is used below.
Regarding claim 8, Mai (Example 5, Figure 1 that show the use of the composition detailed in Example 1) teaches a layer (film) comprising two-dimensional Ti3C2 crystals (MXene) functionalized with an organosilane (Figure 6).
Regarding claim 11, as show in Figure 6, there are 3 Si to 18 Ti or a ratio of Si/3Ti or 3/6 or 0.5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (Novel thin-film nanocomposite membranes filled with multi-functional Ti3C2Tx nanosheets for task-specific solvent transport).
Regarding claims 9, 14 and 15, as stated above, Hao teaches a coating film comprising MXene surface-modified with an organosilane compound as in claim 8 and can have the organosilane present in an amount as claimed. The thickness of the coating (Page 142, second paragraph) can be 550 nm (0.55 microns). While Hao does not teach the sheet resistance and electrical conductivity of the sheet, given that the MXene can be the same as in the instant application and include the same amount of the organosilane as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teachings of Hao would encompass films with the same sheet resistance and electrical conductivity as in the instant application and as claimed.
Regarding claim 11, given that the MXenes of Hao can be the same as those of the instant application (a Ti3C2 MXene) and containing the same weight percentage of the same organosilane, the teachings of Hao would encompass a coating film with the same element content ratio of silicon to 3 titanium. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



July 12, 2021